Citation Nr: 0525473	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Entitlement to an effective date prior to October 21, 
2001, for the assignment of a 30 percent evaluation for 
dermatitis, chronic, left and right legs.  

2.	Entitlement to an evaluation in excess of 30 percent for 
dermatitis, chronic, left and right legs.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1962 to January 
1964.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  

The Board remanded this matter for further development in 
October 2004.  


FINDINGS OF FACT

1.	The veteran did not appeal, in a timely manner, the 
Board's August 2001 decision, which denied the veteran's 
claim to a higher disability rating for his skin disorder.    

2.	The veteran's skin disorder is not manifested with 
ulceration or extensive exfoliation or crusting, does not 
have systemic or nervous manifestations, and is not 
exceptionally repugnant.  

3.	The veteran's skin disorder does not affect more than 40 
percent of the veteran's entire body, or 40 percent of 
exposed areas affected.

4.	The veteran's skin disorder has not been productive of 
constant or near constant systemic therapy during the past 
12-month period.  


CONCLUSIONS OF LAW

1.	An effective date earlier than October 25, 2001 for the 30 
percent evaluation of the veteran's skin disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  

2.	The schedular criteria for a disability rating in excess 
of 30 percent for a service-connected skin disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.118, Diagnostic Codes 
7817 and 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the issues 
have been properly developed for appellate purposes.  In 
doing so, the Board must determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in April 2003 setting forth the general 
requirements of then-applicable law pertaining to increased 
ratings, and what evidence was necessary to substantiate his 
increased rating claim.  This general notification was 
reiterated in the Statement of the Case dated in January 
2004, and in two Supplemental Statements of the Case dated in 
February 2004 and June 2005.  These Supplemental Statements 
of the Case also addressed the veteran's earlier effective 
date claim, as did an August 2003 Statement of the Case.      

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claims, and the responsibility for obtaining 
it, by letters dated in October 2003 and December 2004.  See 
38 U.S.C.A § 5103(b) (West 2002) (providing in substance that 
after notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c) (West 2002).  In particular, VA 
obtained private, VA, and service medical records relevant to 
this matter.  VA has also conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 5103A 
(d) (West 2002).  The veteran was afforded VA medical 
examination conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
opinion in Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his increased rating 
claim in October 2001.  The RO adjudicated the claim in April 
2003.  Only after that rating action was promulgated did the 
RO, in October 2003, provide initial notice to the claimant - 
in the form of a letter - regarding what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant and what information and evidence will be obtained 
by VA.  Because the VCAA notice in this case was not provided 
to the veteran prior to the initial RO adjudication of the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ (RO) adjudication of the 
claims, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the October 2003 and December 2004 
notice letters satisfied this "fourth element."  The Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
As described above, the RO advised him of this by way of the 
rating decision, the Statement of the Case, and the 
Supplemental Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).
The Merits of the Veteran's Claims 

The veteran claims he is entitled an evaluation in excess of 
30 percent for his service-connected skin disorder.  He also 
claims he is entitled to an effective date of June 30, 1995 
for the increased rating awarded to him in April 2003.  For 
the reasons set forth below, the Board disagrees with both 
contentions, and finds the RO's denial of his claims the 
proper course of action.  

The veteran's skin disorder was service connected in October 
1972.  In June 1995, the veteran filed an increased rating 
claim, seeking an evaluation beyond the then-assigned 10 
percent.  This claim was denied by the RO in a May 1996 
rating decision.  The veteran appealed this decision to the 
Board, which, ultimately, in August 2001, denied the 
veteran's claim.  

In a statement received by the RO on October 25, 2001, the 
veteran stated "I w[a]nt to file a Notice of Appeal before 
the Court of Appeals for Veterans Claims."  In response, the 
RO notified the veteran by letter dated November 5, 2001, 
stating that it could not accept the appeal, and referring 
the veteran to instructions on how to file such an appeal, in 
the VA Form 4597 that had already been sent to him.  This 
letter also indicates that the RO provided the veteran with 
an additional copy of VA Form 4597 as an enclosure.  The 
record demonstrates that the veteran then filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court) on December 19, 2001.  In an Order dated February 22, 
2002, however, the Court notified the veteran that, due to 
untimeliness, his appeal would not be accepted.  

The record demonstrates that the RO nevertheless accepted the 
veteran's October 25, 2001 statement to the RO (in which he 
attempted to appeal to the Court) as another increased rating 
claim.  As such, the RO ordered further inquiry into the 
status of the veteran's skin disorder.  Following review of 
additional VA and private medical evidence, the RO increased 
the veteran's disability evaluation from 10 to 30 percent 
disabling in April 2003.  

In May 2003, the veteran filed a notice of disagreement with 
this decision.  In it, he argued for a disability evaluation 
in excess of 30 percent.  And he argued that the RO should 
establish June 30, 1995 as the effective date of his claim.  

The Board will first analyze the veteran's earlier effective 
date claim.  The applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 
3.157.        

In determining the "date of receipt of claim" of the 
veteran's "claim for increase", the Board must, at the 
outset, make three determinations.  First, was the August 
2001 Board decision a final decision; or, has the June 30, 
1995 claim continued in active appellate status?  Second, did 
the RO properly construe the veteran's "appeal" statement 
filed with the RO on October 25, 2001 as a claim for 
increase?  Third, is there medical evidence of record which 
would support finding an effective date up to one year prior 
to the date of receipt of the veteran's claim for increase?        

As to the first determination - the record is clear that the 
Board notified the veteran of its August 2001 decision.  38 
U.S.C.A. § 5104.  This is evidenced by the cover letter 
mailed to the veteran at his stated address, by the fact that 
the veteran attempted to appeal the August 2001 decision, and 
by the RO's response to the veteran's October 2001 "appeal" 
statement.  It is also clear in the record that the Board 
informed the veteran of his appellate rights with regard to 
the Board decision.  And it is clear, based on the Court's 
dismissal, that the veteran did not avail himself of these 
rights in a timely manner.  Given this factual predicate, it 
is clear that the Board's August 2001 decision became final.  
As a result, the veteran waived his right to contest the 
appropriateness of the 10 percent disability evaluation 
assigned from June 30, 1995 up to that point.  Even if his 
contention had merit, the issue has been precluded from 
further adjudication by the finality of the August 2001 Board 
decision.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 
20.1100, 20.1104.

As to the second determination - the June 30, 1995 claim for 
increase was finally decided by the Board in August 2001.  
Therefore, the Board finds acceptable that the RO construed 
the veteran's October 25, 2001 "appeal" as a "claim for 
increase" under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
The veteran expressed dissatisfaction with his then-current 
10 percent evaluation in his statement.  Even though he 
couched his statement as an appeal to the Court, he 
communicated in that statement his interest in a higher 
disability evaluation.  Therefore, the evidence of record 
supports the RO's finding that October 25, 2001 is the 
appropriate effective date here.  

As to the third determination - VA law and regulations guide 
the Board to consider medical evidence of record preexisting 
the date of claim for increase.  The earliest possible 
effective date for increased rating claims is the date on 
which the claim was filed, or, with supporting medical 
evidence showing an increase in disability prior to this 
date, a date of up to one year prior to the date of filing.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400(o).  So, 
in this case, this authority guides the Board to consider 
medical evidence of record in existence in the year prior to 
the date of the veteran's claim for increase on October 25, 
2001.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 
3.400(o).  
  
The Board will not consider such information, however.  Doing 
so would, in effect, flout the finality of the Board's August 
2001 decision.  This decision reviewed medical evidence 
extant in the year prior to October 25, 2001.  This decision 
found a 30 percent rating unwarranted with respect to the 
June 30, 1995 claim for increase.  The veteran did not timely 
appeal that decision.  That decision then became final.  
Hence, the Board is not now in a position to override the 
finality of the August 2001 Board decision.  
         
As noted, the veteran also contends entitlement to an 
increased rating for his skin disorder beyond the 30 percent 
already assigned.  After reviewing the evidence of record, 
the Board disagrees.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

The veteran's skin disorder is currently rated under 
Diagnostic Codes 7817-7806.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  The 
number assigned to the residual condition on the basis of 
which the rating is determined will generally represent 
injuries.  Diseases will be identified by the number assigned 
to the disease itself, with the residual condition added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2004).

The Board notes that VA amended these diagnostic codes on 
August 30, 2002, during the pendency of the veteran's claims.  
As such, the veteran will be rated under that version of the 
law which is most favorable to him.  Moreover, as the veteran 
is currently assigned a 30 percent evaluation, the Board will 
only address those provisions providing for a higher rating.  

Under the old criteria, dermatitis exfoliativa is designated 
under Diagnostic Code 7817 and is to be rated as eczema under 
Diagnostic Code 7806.  The only rating above 30 percent here 
is a 50 percent rating.  A 50 percent rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if it is 
exceptionally repugnant.  

Under the new criteria for Diagnostic Code 7806, the only 
rating above 30 percent is a 60 percent rating.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected; 
or, where the evidence demonstrates constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Under the new criteria for Diagnostic Code 7817, the next-
highest rating above 30 percent is a 60 percent rating.  A 60 
percent rating is warranted here where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required during the past 12-month period.

The record reflects medical treatment, examination, and 
evaluation by both private and VA medical personnel.  The 
evidence clearly demonstrates that the veteran has a skin 
disorder on both his right and left lower extremities.  The 
preponderance of the evidence of record also demonstrates 
that the veteran's skin disorder is characterized by 
occasional eruptions, ulceration, exfoliation, crusting, and 
itchiness.  

As the medical evidence of record shows, however, the veteran 
is not entitled to a higher evaluation under any of the 
above-listed code provisions.    

The veteran's skin disorder is not generalized or systemic.  
Rather, as the private and VA medical evidence shows, it is 
concentrated in small patches located on the legs and feet.  

The veteran's skin disorder is not characterized by nervous 
manifestations.  There is no indication of such in the 
record, amid the voluminous records submitted by the veteran 
reflecting extensive treatment received by private and VA 
medical personnel.    

The skin disorder is not exceptionally repugnant.  As 
photographic evidence demonstrates, the veteran's disorder is 
primarily located on the feet and legs.  Given its location, 
the disorder can be covered and kept from others' view.  

The disorder does not involve at least 40 percent of the 
veteran's entire body, or more than 40 percent of his exposed 
areas.  The photographic evidence demonstrates that the skin 
disorder covers less than 40 percent of the entire body.  The 
January 2005 VA compensation examiner estimated that the skin 
disorder affects less than 5 percent of the veteran's body.  
And there is no evidence of record that the veteran 
experiences this disorder on the exposed areas of his body 
such as his hands, face, or neck.  

The skin disorder is not treated by constant or near-constant 
systemic therapy.  The veteran has been prescribed many 
topical solutions, including steroidal solutions.  And the 
veteran has received injections for localized skin treatment.  
But the evidence of record shows, as the January 2005 VA 
examiner noted, that the veteran has not been treated with 
systemic corticosteroids or other immunosuppressive drugs.  

Finally, there is no evidence of record that the veteran has 
received treatment from light therapies such as PUVA 
(psoralen with long-waive ultraviolet-A light), UVB 
(ultraviolet-B light), or electron beam therapy.     

In sum, the evidence of record does not support an increase 
in the veteran's disability evaluation beyond the currently 
assigned 30 percent.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, and for an earlier effective 
date, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an effective date prior to October 25, 2001, 
for the assignment of a 30 percent evaluation for dermatitis, 
chronic, left and right legs, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
dermatitis, chronic, left and right legs, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


